

116 HR 2595 IH: Improving Middle Class Access to Higher Education Act
U.S. House of Representatives
2019-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2595IN THE HOUSE OF REPRESENTATIVESMay 8, 2019Mr. Kinzinger (for himself and Mrs. Beatty) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to increase the income limit of the simplified needs
			 test.
	
 1.Short titleThis Act may be cited as the Improving Middle Class Access to Higher Education Act. 2.Simplified needs testSection 479(b)(1) of the Higher Education Act of 1965 (20 U.S.C. 1087ss(b)(1)) is amended—
 (1)in subparagraph (A)(ii), by striking $50,000 and inserting $100,000; and (2)in subparagraph (B)(ii), by striking $50,000 and inserting $100,000.
 3.Effective dateThe amendments made by this Act shall take effect with respect to award year 2019–2020, and each succeeding award year.
		